Bell, Chief Judge.
Defendant was convicted of burglary. Held:
The defendant on appeal only enumerates as error the trial court’s failure to suppress evidence which defendant alleged was obtained as a result of an unlawful search and seizure. The evidence was seized from an automobile which was not his property and there was no showing that he had any right of possession to this vehicle. Thus, defendant had no standing to invoke the constitutional guarantee to exclude the evidence found in this search. Brisbane v. State, 233 Ga. 339 (211 SE2d 294).

Judgment affirmed.


McMurray and Smith, JJ., concur.